DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
5.	Claims 3, 8, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, the limitation directed towards “displaying the comment information corresponding to usefulness probabilities smaller than a preset threshold by hiding or folding” is indefinite as hiding comment information with a usefulness probability below a preset threshold is not displaying such comment information (which is explicitly stated in the diction of “displaying the comment information”). 
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
8.	Claims 1-2, 6-7, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghose et al. (Article entitled “Designing Novel Review Ranking Systems:  Predicting the Usefulness and Impact of Reviews”, dated 22 August 2007).
9.	Regarding claims 1, 6, and 11, Ghose teaches a method, apparatus, and non-transitory computer-readable medium comprising:
A)  acquiring target release information and a comment information set associated with the target release information (Section 2); 
B)  generating, for comment information in the comment information set, usefulness probabilities and predicted comment scores of the comment information based on the comment information and the target release information (Sections 4, 4.1, and 4.2); and 
C)  presenting, based on obtained usefulness probability set and predicted comment score set, the comment information in the comment information set (Section 4.3).
	The examiner notes that Ghose teaches “acquiring target release information and a comment information set associated with the target release information” as “The first part of our data set consists of product specific characteristics, collected over time. We include the list price of the product, its Amazon retail price, its Amazon sales rank (which serves as a proxy for units of demand, as described further later), and the date the product was released into the market” (Section 2) and “The second part of out data set consists of the details of product reviews. We collected all reviews of a product chronologically since the product was released into the market until the end of the time period of our data collection. Amazon has a voting system whereby community members can provide helpful votes to rate the reviews of other community members. For each review, we retrieve the actual textual content of the review, the rating of a product given by the reviewer, the total number of “helpful votes” received by the review, and the total number of votes that were posted for that review” (Section 2).  The examiner further notes that the product specific characteristics teaches the claimed undefined target release information.  Moreover, the product reviews associated with each Amazon product teaches the claimed comment information set.  The examiner further notes that Ghose teaches “generating, for comment information in the comment information set, usefulness probabilities and predicted comment scores of the comment information based on the comment information and the target release information” as “Once we have derived the stylistic characteristics of each review, we can proceed to examine the economic impact of the subjectivity (or objectivity) of the review, after controlling for the other, easily observable numeric attributes. We ran two experiments that correspond to the two ranking schemes that we envision. The first experiment (Section 4.1) examines our techniques for measuring the effect of a review on product sales” (Section 4), “The unit of observation in our analysis is a product-date, and the dependent variable is ln(SalesRank), the log of sales rank of product k in time t. Specifically, to study the impact of reviews and the quality of reviews on sales, we estimate the following model… The control variables used include the retail price, the difference between the date of data collection and the release date of the product (Elapsed Date), the average numeric rating of the product (Rating), the number of reviews posted for that product (Number of Reviews), and the readability of the review (Read). We also used as control variables the minimum used price of the product, and the number of used goods available for sale. This did not affect the qualitative nature of the results and hence, they are omitted for brevity” (Section 4.1), and “We use a well-known linear specification for our helpfulness estimation…where, k and r index product and review. The unit of observation in our analysis is a product-review and µk is a product fixed effect that controls for differences in the average helpfulness of reviews across products. The dependant variable HELPFUL is the log of the ratio of helpful votes to total votes received for a review. We also include the MODERATE variable3 to control for the fact that consumers are more likely to post extreme reviews than more moderate reviews because highly positive or highly negative experiences with a product are more likely to motivate interpersonal communication behavior” (Section 4.2).  The examiner further notes that the calculated estimated helpful score(s) (equation 4) (which is based off of release date data (i.e. an example of target release information) and reviews (i.e. comment information)) teaches the claimed usefulness probabilities.  Moreover, the calculated sales rank (equation 3) (which is based off of  for the comments teaches the claimed undefined predicted comment scores in the broadest reasonable interpretation (which is based off of release date data (i.e. an example of target release information) and reviews (i.e. comment information)).  The examiner further notes that Ghose teaches “presenting, based on obtained usefulness probability set and predicted comment score set, the comment information in the comment information set” as “Our analysis shows that we can estimate quickly the helpfulness of a review by performing an automatic stylistic analysis in terms of subjectivity. Hence, we can identify immediately reviews that have significant impact on sales and are expected to be helpful to the customers. Therefore, we can immediately rank these reviews higher and display them first to the customers. (This is similar to the “spotlight review” feature of Amazon which relies on the number of helpful votes posted for a review, and which has the unfortunate characteristic that requires a long time to pass before identifying a helpful review.)” (Section 4.3).  The examiner further notes that the presented reviews to customers based on both the helpful (i.e. usefulness) and sales (i.e. comment score set) teaches the claimed presenting.  

	Regarding claims 2, 7, and 12, Ghose teaches a method, apparatus, and non-transitory computer-readable medium comprising:
A)  wherein the presenting, based on the obtained usefulness probability set and predicted comment score set, the comment information in the comment information set comprises: presenting the comment information in the comment information set in a descending order of corresponding predicted comment scores (Section 4.3).
	The examiner notes that Ghose teaches “wherein the presenting, based on the obtained usefulness probability set and predicted comment score set, the comment information in the comment information set comprises: presenting the comment information in the comment information set in a descending order of corresponding predicted comment scores” as “Using these results, it is now possible to generate a ranking scheme for presenting reviews to manufacturers of a product. The reviews that affect sales the most (either positively or negatively) are the reviews that should be presented first to the manufacturer” (Section 4.3).  The examiner further notes that the ranked reviews based on sales (i.e. comment score set) entails presenting in a descended order.  






Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 3, 8, and 13 rejected under 35 U.S.C. 103 as being unpatentable over Ghose et al. (Article entitled “Designing Novel Review Ranking Systems:  Predicting the Usefulness and Impact of Reviews”, dated 22 August 2007) as applied to claims 1-2, 6-7, and 11-12 above, in view of Washam (Article entitled “How to See the Filtered Reviews on Yelp”, dated 07 June 2015), and further in view of Li (Article entitled “Amazon Product Reviews Helpfulness Prediction”, dated April 2017).
14.	Regarding claims 3, 8, and 13, Ghose does not explicitly teach a method, apparatus, and non-transitory computer-readable medium comprising:
A)  wherein the presenting, based on the obtained usefulness probability set and predicted comment score set, the comment information in the comment information set comprises: displaying the comment information corresponding to usefulness probabilities by hiding or folding.
	Washam, however, teaches “wherein the presenting, based on the obtained usefulness probability set and predicted comment score set, the comment information in the comment information set comprises: displaying the comment information corresponding to usefulness probabilities by hiding or folding” as “Click the "other reviews that are not currently recommended" link. A few will show up, with a video at the top that explains why reviews are filtered” (Page 1), “To see all of the filtered reviews, scroll down to the bottom of that list, and you'll see this link:  "Continue reading other reviews that are not currently recommended"” (Page 2), and “We use automated software to recommend the review we think will be the most helpful to the Yelp community” (Page 2).
	The examiner further notes that the secondary reference of Washam teaches a link that (when clicked) display non-recommended (i.e. un-useful) reviews.  Such a link teaches the claimed hiding or folding.  The combination would result in providing such a link to hide/fold deemed unhelpful reviews of Ghose.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Washam’s would have allowed Ghose’s to provide a method for displaying quality reviews to users, as noted by Washam (Page 2).
	Ghose and Washam do not explicitly teach:
A)  comment information corresponding to usefulness probabilities smaller than a preset threshold.
	Li, however, teaches “comment information corresponding to usefulness probabilities smaller than a preset threshold” as “Our model is a Logistic Regression model because we treat the Helpfulness score as a non-negative binary value, which is if helpful and non-helpful. Our result model looks like below:… 𝑷̂𝒋 : Estimated probability of review j is helpful. If ≥0.6, then helpful; Else, then nonhelpful” (Section 4.4).
	The examiner further notes that although Ghose clearly teaches calculated usefulness probabilities, there is no explicit teaching of the use of a threshold.  Nevertheless, Li teaches that unhelpful reviews can be identified if they are below a defined threshold.  The combination would result in identifying unhelpful reviews via the use of a defined threshold.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Li’s would have allowed Ghose’s and Washam’s to provide a method for outputting more relevant reviews, as noted by Li (Section 2.4).
15.	Claims 4, 9, and 14 rejected under 35 U.S.C. 103 as being unpatentable over Ghose et al. (Article entitled “Designing Novel Review Ranking Systems:  Predicting the Usefulness and Impact of Reviews”, dated 22 August 2007) as applied to claims 1-2, 6-7, and 11-12 above, in view of Miyamoto et al. (Article entitled “Gated Word-Character Recurrent Language Model”, dated 13 October 2016). 
16.	Regarding claims 4, 9, and 14, Ghose further teaches a method, apparatus, and non-transitory computer-readable medium comprising:
C)  generating the usefulness probabilities and the predicted comment scores based on the initial comment codes and the initial release codes (Section 4.2).
	The examiner notes that Ghose teaches “generating the usefulness probabilities and the predicted comment scores based on the initial comment codes and the initial release codes” as “We use a well-known linear specification for our helpfulness estimation…where, k and r index product and review. The unit of observation in our analysis is a product-review and µk is a product fixed effect that controls for differences in the average helpfulness of reviews across products. The dependant variable HELPFUL is the log of the ratio of helpful votes to total votes received for a review. We also include the MODERATE variable3 to control for the fact that consumers are more likely to post extreme reviews than more moderate reviews because highly positive or highly negative experiences with a product are more likely to motivate interpersonal communication behavior” (Section 4.2).  The examiner further notes that the calculated estimated helpful score(s) (equation 4) (which is based off of release date data (i.e. an example of target release information) and reviews (i.e. comment information)) teaches the claimed usefulness probabilities.  Moreover, the generated codes of Miyamoto (See below) could clearly be used as an input to this mathematical equation.
	Ghose does not explicitly teach:  
A)  wherein the generating usefulness probabilities and predicted comment scores of the comment information based on the comment information and the target release information comprises: extracting word vector codes and character vector codes from the comment information, and generating initial comment codes based on the extracted word vector codes and the character vector codes; 
B)  extracting word vector codes and character vector codes from the target release information, and generating initial release codes based on the extracted word vector codes and the character vector codes.
	Miyamoto, however, teaches “wherein the generating usefulness probabilities and predicted comment scores of the comment information based on the comment information and the target release information comprises: extracting word vector codes and character vector codes from the comment information, and generating initial comment codes based on the extracted word vector codes and the character vector codes” as “We introduce a recurrent neural network language model (RNN-LM) with long shortterm memory (LSTM) units that utilizes both character-level and word-level inputs. Our model has a gate that adaptively finds the optimal mixture of the character-level and wordlevel inputs. The gate creates the final vector representation of a word by combining two distinct representations of the word. The character-level inputs are converted into vector representations of words using a bidirectional LSTM. The word-level inputs are projected into another high-dimensional space by a word lookup table” (Abstract), “The generated vectors x word wt and x char wt are mixed by a gate gwt as…The output vector xwt is used as an input to a LSTM language model” (Section 2), “extracting word vector codes and character vector codes from the target release information, and generating initial release codes based on the extracted word vector codes and the character vector codes” as “We introduce a recurrent neural network language model (RNN-LM) with long shortterm memory (LSTM) units that utilizes both character-level and word-level inputs. Our model has a gate that adaptively finds the optimal mixture of the character-level and wordlevel inputs. The gate creates the final vector representation of a word by combining two distinct representations of the word. The character-level inputs are converted into vector representations of words using a bidirectional LSTM. The word-level inputs are projected into another high-dimensional space by a word lookup table” (Abstract), “The generated vectors x word wt and x char wt are mixed by a gate gwt as…The output vector xwt is used as an input to a LSTM language model” (Section 2).
	The examiner further notes that the secondary reference of Miyamoto teaches the concept of generating character-based and word-based vectors from text (which is then in turn used to generate an output vector).  The combination would result in generating word and character vectors for the target release and comments of Ghose.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Miyamoto’s would have allowed Ghose’s to provide a method for avoiding losing information when vectorizing data, as noted by Miyamoto (Section 1).
Allowable Subject Matter
17.	Claims 5, 10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Specifically, although the prior art (See Ghose) clearly teaches the use of a linear regression model for calculating usefulness probabilities, the detailed claim language directed towards the use of multiple LSTM networks to generate attention codes used for outputting the predicted comment scores & predicted usefulness probabilities via logistic & linear regression models is not taught in the prior art, in conjunction with the rest of the limitations in the parent claims.
Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Article entitled “From Helpfulness Prediction to Helpful Review Retrieval for Online Product Reviews”, by Vo et al., dated 07 December 2018.  The subject matter disclosed therein is pertinent to that of claims 1-15 (e.g., methods to predict user review usefulness).
U.S. PGPUB 20040103160 issued to Sheldon et al. on 27 May 2004.  The subject matter disclosed therein is pertinent to that of claims 3, 12, and 21 (e.g., a user actuated control which is a button).
Contact Information
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

September 01, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168